DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
	The amendments to the specification were received on 10/25/21. These amendments are accepted.

Claim Objections
Claims 1-12, 16 and 17 are objected to because of the following informalities:  
As to claim 1, a comma should be added in line 4 after “a cartridge piston” (a comma was present in the previous set of claims but appears to have been mistakenly deleted without indication).  
Claims 2-4 and 12 are objected to as they depend from claim 1.
As to claim 5, a comma should be added in line 4 after “a cartridge piston”.
As to claim 5, line 7 contains a hyphen within “piston-received” that was likely not intended to be present.
Claim 6 is objected to as it depends from claim 5.
As to claim 7, a comma should be added in line 4 after “a cartridge piston”.
As to claim 7, line 7 contains a hyphen within “piston-received” that was likely not intended to be present.
In lines 4-5 of claim 11, “between drug cartridge outlet” should be “between the drug cartridge outlet”.
Claims 8-12 are objected to as they depend from claim 7.
As to claim 16, a comma should be added in line 4 after “the dosing cylinder”.

As to claim 16, line 9 contains a comma in “device housing,;” that should be deleted.
Claim 17 is objected to as it requires all of the limitations of claim 16.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the abutment member" in line 18.  There is insufficient antecedent basis for this limitation in the claim (the claim only introduces an abutment member later on in line 19). The examiner will assume that this refers to the same abutment member recited in line 19 and that claim 5 will need to be amended accordingly to first introduce the abutment member as “an abutment member” and then subsequent references will be made as “the abutment member”.
Claim 5 recites the limitation "the initialization pushing force" in line 19.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the claim later introduces “an initialization pushing force” in line 23. It will be assumed these are intended to refer to the same thing and that claim 5 will need to be amended accordingly to first introduce the initialization pushing force as “an initialization pushing force” and then subsequent references will be made as “the initialization pushing force”.
Claim 6 is rejected as it depends from claim 5.
 and that claim 7 will need to be amended accordingly to first introduce the housing as “a housing” and then subsequent references will be made as “the housing”.
Claim 7 recites the limitation "the initialization pushing force" in 17.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that the claim later introduces “an initialization pushing force” in line 22. It will be assumed these are intended to refer to the same thing and that claim 7 will need to be amended accordingly to first introduce the initialization pushing force as “an initialization pushing force” and then subsequent references will be made as “the initialization pushing force”.
Claims 8-11 are rejected as they depend from claim 7.  Note also that “the device housing” in line 4 may also need to be corrected to “the housing” depending on whether “a housing” or “a device housing” is established in claim 7.


Allowable Subject Matter
Claims 1-4 and 12-17 are allowed.
Claims 5-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 1, Niklaus et al. (US 2014/0364808 A1, cited previously and hereafter ‘Niklaus’) discloses:
 A method for initializing an ambulatory infusion system (see Figs. 2-4), comprising: providing a liquid drug cartridge (10), the liquid drug cartridge including a cartridge body (outer barrel of 10) and a cartridge piston (12; see Figs. 3a, 3b, para 0010), the cartridge piston being arranged inside the cartridge body in a sealing and displaceable manner (see Figs. 3a, 3b, para 0010); providing a dosing unit (60), the dosing unit including a metering pump unit (61) with a 

However, while Niklaus additionally discloses an initialization force member (spring element 32), Niklaus is silent to providing a housing configured to receive the liquid drug cartridge and the dosing unit, the housing including the initialization force member configured to displace the cartridge an initialization distance upon insertion of the cartridge into the housing; and the method further including a) inserting the liquid drug cartridge into the housing and thereby exerting, with the initialization force member, an initialization pushing force onto the cartridge piston in combination with the rest of the limitations of claim 1.
Claims 2-4 and 12 depend from claim 1.
As to claim 5, Niklaus discloses 
a method for initializing an ambulatory infusion system (see Figs. 2-4), comprising: providing a liquid drug cartridge (10), the liquid drug cartridge including a cartridge body (outer barrel of 10) and a cartridge piston (12; see Figs. 3a, 3b, para 0010) the cartridge piston being arranged inside the cartridge body in a sealing and displaceable manner (see Figs. 3a, 3b, para 0010); providing a dosing unit (60), the dosing unit including a metering pump unit (61) with a dosing cylinder (62) having an inner volume and a dosing piston (64) received inside the dosing cylinder in a sealing and displaceable manner (see Figs. 3a, 3b, para 0047), the dosing unit further including a valve unit (65) with a filling port and a draining port (valve 65 described as a ¾-way valve in para 0047), the valve unit being configured for switching between a filling state and an alternative draining state, wherein the filling port is fluidically coupled with the inner volume of the dosing cylinder in the filling state and the draining port is fluidically coupled with the inner volume of the dosing cylinder in the draining state (see Figs. 3a, 3b, para 0047-0048); and b) increasing a fluidic volume of the dosing cylinder by displacing the dosing piston, thereby sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston inside the cartridge body in a cartridge 


However Niklaus is silent to providing a housing configured to receive the liquid drug cartridge and the dosing unit, the housing including an initialization force member configured to displace the cartridge an initialization distance upon insertion of the cartridge into the housing wherein the initialization force member is permanently coupled to and/or formed integral with the abutment member (it is noted in the rejections under 35 USC 112 that is assumed to be the same abutment that is claim subsequently), providing an abutment member, wherein the initialization pushing force is exerted by the initialization force member acting between the cartridge piston and the abutment member; a) inserting the liquid drug cartridge into the housing and thereby exerting, with the initialization force member, an initialization pushing force onto the cartridge piston, thereby and displacing the cartridge piston inside the cartridge body in a cartridge piston advancement direction (X) by an initialization distance in combination with the rest of the limitations of claim 5.
Claim 6 depends from claim 5.
As to claim 7, Niklaus discloses:
a method for initializing an ambulatory infusion system (see Figs. 2-4), comprising: providing a liquid drug cartridge (10), the liquid drug cartridge including a cartridge body (outer barrel of 10) and a cartridge piston (12; see Figs. 3a, 3b, para 0010) the cartridge piston being arranged inside the cartridge body in a sealing and displaceable manner (see Figs. 3a, 3b, para 0010); providing a dosing unit (60), the dosing unit including a metering pump unit (61) with a dosing cylinder (62) having an inner volume and a dosing piston (64) received inside the dosing cylinder in a sealing and displaceable manner (see Figs. 3a, 3b, para 0047), the dosing unit further including a valve unit (65) with a filling port and a draining port (valve 65 described as a ¾-way valve in para 0047), the valve unit being configured for switching between a filling state and an alternative draining state, wherein the filling port is fluidically coupled with the inner volume of the dosing cylinder in the filling state and the draining port is fluidically coupled with the inner volume of the dosing cylinder in the draining state (see Figs. 3a, 3b, para 0047-0048); and b) increasing a fluidic volume of the dosing cylinder by displacing the dosing piston, thereby sucking 

However Niklaus is silent to providing a housing configured to receive the liquid drug cartridge and the dosing unit, the housing including an initialization force member configured to displace the cartridge an initialization distance upon insertion of the cartridge into the housing: providing an abutment member, wherein the initialization pushing force is exerted by the initialization force member acting between the cartridge piston and the abutment member, wherein the abutment member is provided as part of or permanently coupled to a device housing a) inserting the liquid drug cartridge into the housing and thereby exerting, with the initialization force member, an initialization pushing force onto the cartridge piston, and displacing the cartridge piston inside the cartridge body in a cartridge piston advancement direction (X) by an initialization distance, wherein step (a) is carried out while inserting the liquid drug cartridge into the device housing opposite  the cartridge piston advancement direction in combination with the rest of the limitations of claim 7.
Claims 8-12 depend from claim 7.
As to claim 13, Niklaus discloses: 
an ambulatory infusion system (see Figs. 2-4), including: a liquid drug cartridge (10), the liquid drug cartridge including a cartridge body (outer barrel of 10) and a cartridge piston (12; see Figs. 3a, 3b, para 0010), the cartridge piston being arranged inside the cartridge body in a sealing and displaceable manner (12; see Figs. 3a, 3b, para 0010); a dosing unit (60), the dosing unit including a metering pump unit (61) with a dosing cylinder (62) and a dosing piston (64), the dosing piston being arranged inside the dosing cylinder in a sealing and displaceable manner (see Figs. 3a, 3b, para 0047), the dosing unit further including a valve unit (65) with a filling port and a draining port (valve 65 described as a ¾-way valve in para 0047), the valve unit being configured for switching between a filling state and an alternative draining state, wherein the filling port is fluidic fluidically coupled with an inner volume of the dosing cylinder PRELIMINARY .ANIFNDNMFNT #16155804 of 8Attorney Docket No 007804-0U01 16in the filling state and the draining port is fluidic fluidically coupled with the inner volume of the dosing cylinder in the draining state (see Figs. 3a, 3b, para 0047-0048); an initialization force member (spring element 32), the b only); an abutment member (36), an actuation unit 68 in operative coupling with the dosing piston (Figs. 3a, 3b, para 0047); wherein the actuation element displaces the dosing piston, thereby sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston inside the cartridge body in the cartridge piston advancement direction without the initialization pushing force being exerted  (see para 0046-0048; under Hooke’s law which states that spring force F = -kx wherein k is the spring constant and x is amount of extension, the “initialization pushing force” would only be present during a first cycle of the dosing unit, and thus the displacement of the dosing piston in subsequent cycles would be sucking liquid drug out of the liquid drug cartridge into the dosing cylinder and further displacing the cartridge piston PRFIMINARY AMENDNMNT#16455802of8Attorney Docket No 007304-000116inside the cartridge body in the cartridge piston advancement direction while a different force, other than the initialization pushing force, is exerted).

And while the previously cited Georgi (US 4,137,913) teaches an electric pump drive (drive system 12), and a control unit (electrical control subsystem 13) in operative coupling with the pump drive (Fig. 1), both Niklaus and Georgi are silent to wherein the dosing unit, the initialization force member and the abutment member are arranged such that, by coupling the cartridge piston with the abutment member via the initialization force member, the initialization pushing force is exerted by the initialization force member acting between the cartridge piston and the abutment member, thereby displacing the cartridge piston inside the cartridge body in a cartridge piston advancement direction by an initialization distance. Similar to what applicant notes in their arguments (page 14 of Remarks), it is not apparent whether the initialization member (30) of Niklaus actually causes the cartridge piston (stopper) to move or whether the initialization member is only used to overcome the sticking friction force of the stopper.
Claims 14-15 depend from claim 13.
As to claim 16, Niklaus discloses:
 an ambulatory infusion system (see Figs. 2-4) comprising: a device housing (18); a dosing unit (60) received within the device housing and including a dosing cylinder (62) having an inner volume and a dosing piston (64) received inside the dosing cylinder, the dosing unit further including a valve unit (65) configured for switching the dosing unit between a filling state and a draining state (see para 0047); and RESPONSE TO NON-F ENAL. OFFICE ACTIONApplication No. 16/463.690: Group Art Unit 3783#1887 1748 of 14Attorney Docket No. 007804-0001 19a liquid drug cartridge (10) including a cartridge body (barrel of 10) and a cartridge piston (12) received inside the cartridge body in a sealing and displaceable 

However Niklaus is silent to the device housing including an initialization force member configured upon initial insertion of the liquid drug cartridge to be received against the cartridge and then upon further insertion of the liquid drug cartridge to displace the cartridge piston inside the cartridge body in a cartridge piston advancement direction (X) by an initialization distance in combination with the rest of the limitations of claim 16.
Claim 17 depends from claim 16.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/25/21, with respect to claims 1-17 have been fully considered and are persuasive.  The previous rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783